Title: George Flower’s Account of a Visit to Poplar Forest and Natural Bridge, [25–28 November 1816]
From: Flower, George
To: 


          Monday 24 25 Nov. 1816
          Took a parting glass of Toddy with my travelling companions and rode to Poplar Forest F Mr Jefferson was at home and two Miss Randolphs his grand’trs
          Tuesday 23 25— 26 Nov. 1816
          A Quiet day of rest: spent in leisurely conversations with mr J & the Ladies.—   If the inhabitants had not spoken English I should have imagined myself in a french house I have often had occasion to remark,  in houses of the higher classes in America, that the arrangment is more of  french than English
          
          Wednesday 26 27 Nov. 1816
          Left Poplar Forest about Noon and assisted by the direction of Mr J. I went as far as Douglasses at the foot of the Mountain on my way to the Natural Bridge
          
          Thursday 27— 28 Nov. 1816
          Rode over a mountainous road of for 20 Miles—to Rock Bridge.—This Singular piece of natural architecture is composed of limestone. It is an arch of Stone over a chasm in the mountains of immense height. The A Stream of water flows below. The sensacions when standing on the arch are fearful—on approaching the side to look down apprehension increases and it seems impossible to avoid seizing hold upon the nearest tree or Stone to prevent the magical power of the giddy height from precipitating us to the bottom.—
          Viewing it from below, all painful sensacions of fear vanish and we are reveled in admiration at the sight of an earthly arch set in the heavens.   This singular Scene—produces sensations as singular as itself.
          During the War a manufactory of shot was carried on here. Returnd to James River ferry to Sleep.
          a particular description of this Natural Bridge is to be found in mr Jeffersons Notes on Virginia—
        